PER CURIAM.
Scott Norris, also known as Brian Scott Norris (Norris), appeals his convictions and his adult sentences. We agree with the State that Norris properly was sentenced as an adult, and that no double jeopardy violation exists. The State properly concedes however that Norris’s grand theft conviction in case number 94-5285 must be corrected to reflect a conviction for merely petit theft.
We therefore affirm Norris’s convictions and sentences with the exception of his conviction for grand theft. We vacate Norris’s grand theft conviction and remand for correction of Norris’s judgment and sentence accordingly.
MICKLE and LAWRENCE, JJ., concur.
WEBSTER, J., concurs with written opinion.